Citation Nr: 0603520	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  02-12 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
glaucoma.

2.  Entitlement to service connection for arthritis, also 
claimed as fibromyalgia, including as secondary to service-
connected splenectomy-sickle cell trait.

3.  Entitlement to service connection for a heart condition, 
claimed as arteriosclerotic heart disease, including as 
secondary to service-connected splenectomy-sickle cell trait.

4.  Entitlement to service connection for hypertension, 
including as secondary to service-connected splenectomy-
sickle cell trait.

5.  Entitlement to service connection for weakness of the 
extremities, including as secondary to service connected 
splenectomy-sickle cell trait.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2000, September 2001, and January 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.

The issues of entitlement to service connection for 
arthritis, also claimed as fibromyalgia; heart disease, 
claimed as arteriosclerotic heart disease; hypertension; and 
weakness of the extremities, to include as secondary to 
service-connected splenectomy-sickle cell trait are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's glaucoma is characterized by visual acuity no 
worse than 20/50 in one eye and 20/60 in the other eye, and 
abnormal visual fields that are not due to the veteran's 
diagnosis of glaucoma.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
glaucoma are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 
6013 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA outpatient ophthalmological records dated from September 
1998 to March 2001 show the veteran's vision was measured as 
20/30 and 20/40, 20/25 and 20/30, 20/40 and 20/40, 20/20 and 
20/25, 20/25 and 20/30, and 20/30 and 20/50.

Also in May 2001, the veteran underwent QTC examination for 
his eyes.  He was recently diagnosed with glaucoma and given 
eye drops.  He complained of fuzzy vision, foreign body 
sensation, and occasional sharp pain.  He stated he had the 
symptoms for several years.

On examination, the best corrected vision at a distance, 
which revealed mild hyperopic astigmatism in the right eye, 
was 20/50.  The best corrected vision at a distance in the 
left eye, which also revealed mild hyperopic astigmatism, was 
20/40.  The best corrected reading vision was 20/40 
bilaterally.  Based on the examiner's evaluation, there was 
no evidence of a diagnosis of glaucoma.  The more appropriate 
diagnosis was ocular hypertension.  Visual field examination 
showed the right visual field was full with dimensions of 37 
degrees superiorly, 50 degrees nasally, 56 degrees 
inferiorly, and 70 degrees temporally.  The left visual field 
was full with dimensions of 39 degrees superiorly, 58 degrees 
nasally, 57 degrees inferiorly, 78 degrees temporally.

VA outpatient treatment records dated from July 2001 to 
February 2002 show the veteran's eyes were examined and 
revealed vision of 20/60 and 20/80, 20/50 and 20/60, 20/60 
and 20/60, and 20/40 and 20/40.

In February 2002, the veteran underwent a QTC eye 
examination.  He complained of a loss of vision over six 
years due to glaucoma.  His eyes burned, swelled, and became 
blurry off and on for the past two years.  On examination, 
the uncorrected distance visual acuity for the right eye was 
20/100, and for the left eye was 20/200.  With the 
appropriate correction for astigmatism in both eyes, his 
visual acuity improved to 20/40 bilaterally.  His corrected 
near visual acuity was 20/30 bilaterally.  The impression was 
ocular hypertension.  Visual fields testing for the right eye 
showed it was somewhat reduced with temporal reading being 35 
degrees, superiorly 30 degrees, nasally 30 degrees, and 32 
degrees inferiorly.  This was markedly abnormal.  For the 
left eye, the readings were similarly abnormal with a 
temporal reading of 35 degrees, superiorly 30 degrees, 
nasally 30 degrees, and inferiorly 30 degrees.

The examiner found that there was no physical evidence to 
corroborate the problems with the veteran's visual field.  
The type of decrease in visual field usually associated with 
glaucoma was not present in the veteran.

VA outpatient treatment records dated from August 2002 to 
August 2003 show the veteran's vision was measured as 20/50 
and 20/60, at its worst.

In March 2004, the veteran underwent VA QTC examination.  He 
complained of decreased vision in his left eye.  The distance 
uncorrected visual acuity was 20/70 for the right eye and 
20/70 for the left eye.  This corrected with appropriate 
prescription to 20/20 for each eye independently.  His near 
corrected visual acuity was 20/30 on the right eye and 20/40 
on the left eye.  Visual fields examination revealed 
parameters for the right eye showed temporally 50 degrees, 
inferiorly 40 degrees, nasally 35 degrees, and superiorly 35 
degrees.  For the left eye, the values were temporally 50 
degrees, inferiorly 42 degrees, nasally 28 degrees, and 
superiorly 30 degrees.  These were somewhat constricted 
visual fields.  The constriction of the veteran's field of 
vision was inconsistent with glaucoma.


II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was done.

In an August 2001 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of detailed 
January and July 2002 and March 2004 statements of the case 
(SOCs) and an October 2004 supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the March 2004 SOC contained the 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102, 
3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant' s act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4). 

As to any duty to provide another examination or  medical 
opinion addressing the question raised in conjunction with 
this claim for an increased rating for glaucoma, the veteran 
has been afforded several eye examinations in recent years, 
which have provided adequate findings for rating purposes.  
There is no duty to provide another examination or medical 
opinion with respect to the issue on appeal.  Id. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2005).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Simple, primary noncongestive glaucoma is rated on impairment 
of visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.

Vision in one eye of 15/200 (4.5/60) and vision in the other 
eye of 20/40 (6/12) warrants a 20 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077.  Vision in one eye of 20/200 
(6/60) and vision in the other eye of 20/40 (6/12) warrants a 
20 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  
Vision in one eye of 20/100 (6/30) and vision in the other 
eye of 20/50 (6/15) warrants a 20 percent rating.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078.  Vision in one eye of 20/70 
(6/21) and vision in the other eye of 20/50 (6/15) warrants a 
20 percent rating.  38 C.F.R. § 4.84a, Diagnostic Code 6078.

Vision in one eye of 20/70 (6/21) and vision in the other eye 
of 20/40 (6/12) warrants a 10 percent rating.  38 C.F.R. § 
4.84a, Diagnostic Code 6079.  Vision in one eye of 20/50 
(6/15) and vision in the other eye of 20/50 (6/15) warrants a 
10 percent rating. 38 C.F.R. § 4.84a, Diagnostic Code 6078. 
Vision in one eye of 20/50 (6/15) and vision in the other eye 
of 20/40 (6/12) warrants a 10 percent rating. 38 C.F.R. § 
4.84a, Diagnostic Code 6079.

The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in table III of VA's Rating Schedule for 
determining average concentric contraction of visual fields.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a (2005).

Pertinent criteria for evaluating impairment of field of 
vision under 38 C.F.R. § 4.84a, Diagnostic Code 6080, are as 
follows:

Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and 20 percent rating for unilateral loss.  Or rate as 20/200 
(6/60).

Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/100 (6/30).

Concentric contraction of visual field to 45 degrees but not 
to 30 degrees warrants a 30 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/70 (6/21).

Concentric contraction of visual field to 60 degrees but not 
to 45 degrees warrants a 20 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/50 (6/15).

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less.  The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this chapter; 
not however, for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case.

Glaucoma is not currently congestive or inflammatory, so it 
is rated on either impairment of visual acuity or visual 
field loss.

Evaluating the veteran's central visual acuity, the Board 
finds that an increase to a 20 percent disability rating is 
not warranted.  Specifically, the veteran's corrected vision 
was never measured to be worse than 20/50 in one eye and 
20/60 in the other eye.  As noted above, in order to warrant 
a 20 percent rating, the veteran would have to demonstrate 
corrected visual acuity of 20/50 in one eye and 20/70 in the 
other eye.  None of the veteran's medical records show such 
results.

With regard to the veteran's impairment of field vision, his 
visual field average contraction in May 2001 was 53 in the 
right eye and 58 in the left eye.  A February 2002 
examination report shows the veteran's visual field average 
contraction was 32 in the right eye and 31 in the left eye.  
A March 2004 VA examination report shows the veteran's visual 
field average contraction was 40 in the right eye and 33 in 
the left eye.

While the values reported above would normally warrant an 
increased rating for the veteran's service-connected 
glaucoma, the March 2004 examiner noted that, even though the 
veteran had abnormal visual fields, they were not the type of 
abnormality seen with glaucoma.  The types of defects 
normally seen with glaucoma were specific to that disease, 
and the overall constriction of the visual field represented 
by the veteran's testing was inconsistent with glaucoma.  

It is pertinent to note that the Court has held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to 
service-connected from any other diagnosed nonservice-
connected disorder (see Mittleider v. West, 11 Vet. App. 181 
(1998)) and medical evidence is required to permit the Board 
and adjudicators to determine the degree of disability 
attributable to the service-connected as opposed to the 
nonservice-connected disorder.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993).  Here such competent evidence is of record 
and it clearly indicates that the veteran's glaucoma is not 
active and that it does not result in the veteran's current 
constricted visual field.  

In addition, the February 2002 examiner indicated that 
normally when there were problems with visual field, it could 
be corroborated by physical evidence of damage to the optic 
nerve.  In the veteran's case, there was no damage to the 
optic nerve.  Additionally, the type of decrease or change 
that is seen in the visual fields due to glaucoma was not 
represented by the problems seen in the veteran.

Therefore, given the medical evidence stated above, the Board 
also finds that the veteran's glaucoma does not warrant an 
increased rating under the criteria of Diagnostic Code 6080.  
While his visual field examinations were abnormal, these 
abnormalities were consistently attributed to causes other 
than glaucoma.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an evaluation in excess 
of 10 percent for glaucoma, the benefit-of-the-doubt doctrine 
is inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 10 percent for glaucoma is denied.


REMAND

With regard to the veteran's claims for service connection, a 
review of the claims file reveals the following pertinent 
factual background.

The veteran's service medical records show he complained 
numerous times of low back pain.  X-rays were consistently 
normal.  No neurologic deficit was found in a particular 
August 1968 record.  A service records dated in May 1969 
shows the veteran underwent a splenectomy for spontaneous 
rupture in March 1969.  A sickle-cell prep was pending.  A 
May 1969 Physical Profile Record shows the veteran was post-
operative splenectomy for spontaneous rupture and sickle cell 
anemia trait.  A June 1969 clinical entry shows a history of 
sickle anemia.  A July 1969 service medical record shows the 
veteran had a positive sickle prep that showed the veteran 
had sickle cell trait three months ago.  The impression was 
sickle trait.  It was noted that there was no evidence of a 
major crisis.

A July 1969 Physical Profile Record shows the veteran had a 
diagnosis of sickle cell trait.  It was recommended the 
veteran be transferred to a station at a lower altitude.  The 
diagnosis was the same in an August 1969 Physical Profile 
Record.  An August 1969 clinical entry shows the veteran had 
cycle [sic] cell anemia and complained of pain in his joints.  
An April 1970 service medical record shows a diagnosis of 
sickle cell trait and notes the veteran then had a 
spontaneous spleen rupture.  The objective examination was 
completely within normal limits.  When examined upon 
separation in July 1970, the veteran's heart, spine, 
musculoskeletal system, and vascular system were normal.  The 
veteran reported no history of high or low blood pressure.  
He did report a history of palpitation or pounding heart, 
cramps in his legs, back trouble, and swollen or painful 
joints.  The diagnoses on separation were splenectomy and 
sickle cell tract [sic].

In September 1971, the veteran underwent a VA examination.  
He complained of joint pains and cramps in his hands, arms, 
and lower extremities.  He also described tiredness and a 
rundown feeling for a year and a half.  The examiner 
concluded that there was no organic reason for the complaints 
noted in the examination report.

In August 1991, the veteran underwent VA examination and was 
diagnosed with sickle trait, hypertension, possibly early 
osteoarthritis, and exertional dyspnea.  An x-ray of the 
cervical spine showed degenerative arthritis.

VA outpatient records dated from December 1990 to September 
1998 show the veteran was treated for and diagnosed with 
fibromyalgia, sickle cell trait, hypertension, and 
arteriosclerotic heart disease.

In September 1997, the veteran underwent a VA examination.  
He complained of joint pains, primarily involving the small 
joints of the hands.  He had been told he had both 
fibromyalgias and degenerative osteoarthritis in both 
shoulders and hips.  He was also diagnosed with hypertension.  
On examination, the veteran had impairment from fibromyalgias 
and degenerative osteoarthritis.  It was observed that joint 
problems were most likely unrelated to the veteran's sickle 
cell trait.  The diagnoses were sickle cell trait, 
hypertension, fibromyalgia, and degenerative osteoarthritis.

In July 2000, the veteran underwent a VA fee-basis QTC 
examination.  He complained of joint pain.  The examiner 
found decreased range of motion of the joints in the upper 
and lower extremities, without evidence of inflammatory 
changes.  The examiner indicated that there was decreased 
motor strength in the upper and lower extremities, consistent 
with sickle cell trait.

In May 2001, the veteran underwent another QTC examination.   
Review of his records revealed a history of fibromyalgia, 
hypertension, and coronary artery disease.  There was no 
specific current diagnosis for the veteran's upper and lower 
extremity weakness.  He reported pain in his lower 
extremities.  He was quite weak and tired all the time.  He 
denied a history of paraesthesias or numbness.  According to 
the veteran, he was unable to ambulate much due to his 
progressive weakness.  With regard to his arthritis, the 
veteran reported constant pain in his shoulders, neck, 
elbows, wrists, hips, knees, and ankles.

With regard to his heart disease, the veteran denied any 
chest pains or shortness of breath; however he had both in 
the past.  He stated he was diagnosed with a chest condition 
and coronary artery disease in 1993.  He was fatigued and 
tired.  He was also diagnosed with hypertension in 1993.  He 
was able to perform his activities of daily living.

As to the veteran's claimed condition of upper and lower 
extremity weakness, detailed neurological examination did not 
reveal any focal weaknesses.  The examiner could not 
entertain a diagnosis at that time.

For the veteran's claimed condition of arthritis, the 
diagnosis was arthralgia most likely due to fibromyalgia.  
Subjectively, the veteran complained of pain.  Objectively, 
he had decreased range of motion of a few joints with some 
tenderness.

As to the veteran's claimed condition of heart disease, the 
diagnosis was left ventricular hypertrophy and coronary 
artery disease.  The examiner also diagnosed hypertension.

In an August 2001 addendum, the physician that conducted the 
veteran's May 2001 examination opined that the veteran's 
claimed conditions of arthritis, hypertension, weakness in 
the upper and lower extremities, and heart were more likely 
than not unrelated to the service-connected disability of 
sickle cell trait.  The examiner explained that sickle cell 
trait was not a cause for abnormalities in the blood count 
and did not produce vaso-occlusive symptoms under physiologic 
conditions.  It did not adversely affect the individual's 
life expectancy.  There appeared to be no increased risk for 
individuals with sickle cell train since it was not seen as a 
disease.  There were no secondary effects if an individual 
had sickle cell trait.

In October 2003, the veteran underwent another QTC 
examination.  He complained of arthralgia and myalgia since 
service.  He believed it was related to his sickle cell 
condition.  The condition was generalized and associated with 
easy fatigability, sleep disturbance, stiffness, anxiety, and 
depression.  The examiner extensively reviewed the veteran's 
previous medical records.  The diagnoses were sickle cell 
trait and fibromyalgia.

Examination of the veteran's musculoskeletal system revealed 
multiple trigger tender points, consistent with fibromyalgia.  
The examiner opined that the fibromyalgia was not a condition 
secondary to the veteran's sickle cell trait because, people 
with sickle cell traits, unlike those with sickle cell 
disease, do not experience sickle cell crises unless they are 
placed in extremely hypoxic conditions.  The symptoms of 
severe bone pain and joint pain was generally not seen in 
patients with sickle cell traits.  Fibromyalgia is a group of 
disorders that involve pain of the muscles and fibrosis 
tissue, without associated inflammation or any relation to 
vascular compromise.  Therefore, the veteran's fibromyalgia 
condition was more likely than not unrelated to his sickle 
cell trait.  It was also more likely than not that the 
veteran's fibromyalgia did not have its onset while in 
service.  While the veteran complained in service of low back 
pain, there was no documentation or indication of any other 
joint involvement or muscle involvement.  Therefore, it did 
not begin in service, nor is there any medical record that it 
began prior to August 1971.

As the facts show, while the claims file contains numerous 
medical opinions regarding the relationship between the 
veteran's claimed disabilities and his diagnosed sickle cell 
trait, there is no opinion of record to determine whether the 
veteran's claimed disabilities were caused or aggravated by 
the veteran's service-connected splenectomy.  Therefore, a 
remand is necessary to obtain such an opinion.

Accordingly, the case is REMANDED to the AOJ for the 
following action:

1.  The RO is requested to return the 
veteran's claims file to the clinician who 
performed the October 2003 QTC internal 
medicine examination, for an addendum to the 
report of that examination.  That clinician 
must review the relevant medical evidence in 
the claims file and specifically acknowledge 
having reviewed it in the addendum.

Following the review of the relevant medical 
evidence in the claims file, the clinician is 
asked to opine whether it is at least as 
likely as not (50 percent or more likelihood) 
that any of the veteran's claimed disabilities 
(arthritis or fibromyalgia, a heart condition, 
hypertension, and weakness of the extremities) 
that may be present were caused or aggravated 
by the veteran's splenectomy, for which he 
underwent surgery in service and was awarded 
service connection in August 1970.  Any 
additional examination or diagnostic studies 
that are indicated should be scheduled.

If the examiner is unable to provide an 
opinion without resort to speculation, he or 
she should so indicate.  The clinician is also 
asked to provide a rationale for any opinion 
expressed.

If the examiner who performed the October 2003 
examination is not available to provide the 
requested addendum, another VA or QTC 
clinician should review the claims file 
(including the October 2003 internal medicine 
examination report ), and answer the above 
questions.

If it is determined that another examination 
is required, such an examination (including 
all indicated tests) should be conducted and 
the above questions should then be answered.

2.  The RO should review the claims file and 
ensure that no other notification or 
development action, in addition to that 
directed above, is required for the veteran's 
claims.  If further action is required, the RO 
should undertake it before further 
adjudication of the claim.

3.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
arthritis or fibromyalgia, heart disease, 
hypertension, and weakness of the extremities.  
If any claim remains denied, the veteran and 
his representative should be provided with an 
SSOC, and given an opportunity to respond, 
before the case is returned to the Board.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


